Case: 17-41280      Document: 00514650612         Page: 1    Date Filed: 09/20/2018




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                        United States Court of Appeals
                                                                                 Fifth Circuit


                                    No. 17-41280
                                                                               FILED
                                                                      September 20, 2018
                                  Summary Calendar
                                                                          Lyle W. Cayce
                                                                               Clerk
UNITED STATES OF AMERICA,

                                                 Plaintiff-Appellee

v.

CHRISTOPHER WADE FERRELL,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                        for the Eastern District of Texas
                             USDC No. 1:16-CR-96-1


Before KING, SOUTHWICK, and ENGELHARDT, Circuit Judges.
PER CURIAM: *
       Christopher Wade Ferrell appeals the within-guidelines sentence of 327
months of imprisonment he received after he pleaded guilty, pursuant to a plea
agreement, to conspiracy to possess with intent to distribute 50 grams or more
of methamphetamine. He argues that the district court erred in applying
certain guideline enhancements.




       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 17-41280    Document: 00514650612     Page: 2   Date Filed: 09/20/2018


                                 No. 17-41280

      The Government moves to dismiss the appeal based upon the appeal
waiver in the plea agreement or, alternatively, for an extension of time to file
a brief. Ferrell’s opening brief acknowledges the waiver, but he has not filed a
response to the Government’s motion.
      We review de novo whether an appeal waiver bars an appeal. United
States v. Keele, 755 F.3d 752, 754 (5th Cir. 2014). The record shows that the
waiver was knowing and voluntary. See id. at 754-55. Moreover, none of the
exceptions to the waiver apply here. See id. at 754.
      Accordingly, we GRANT the Government’s motion to dismiss based on
the appeal waiver and DENY the alternative motion for an extension of time
to file a brief. Ferrell’s counsel is CAUTIONED that pursuing an appeal
contrary to a valid waiver and without responding to the Government’s
invocation of the waiver is a needless waste of judicial resources and could
result in sanctions. See United States v. Gaitan, 171 F.3d 222, 223-24 (5th Cir.
1999).
      APPEAL DISMISSED.




                                       2